Case 1:18-cv-00670-ARR-JO Document 71-3 Filed 10/23/18 Page 1 of 2 PageID #: 604




          EXHIBIT C
Case 1:18-cv-00670-ARR-JO Document 71-3 Filed 10/23/18 Page 2 of 2 PageID #: 605
Resume Report                                                                                         Page 1 of




     .   .            Resume Report




"              lA
Classification LoQ#
                      Search Criteria:
                      Tax#
                      Command


                      Case Case
                                       Case
                                       Closed
                      Num Open Date Date
                                                Closing
                                                Disposition     Full Alleqation   Findinq
                                                                                            Finding
                                                                                            Date       Notes
C-             201L   (G42) 11/14/2017 .                                                               Allegation
CORRUPTION 446•11     C-                                                                               Crime (not
               --     2017-                                                                            Domestic)
                      572




http://icis.nypd.org/icis/reports/caseFilter! caseFltr.action                                         9/26/2018
